Citation Nr: 0403171	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 
2002, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.  

2.  Entitlement to an effective date earlier than April 19, 
2002, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.  

3.  Entitlement to a compensable evaluation for incomplete 
right bundle branch block.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 
INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which granted service connection for 
peripheral neuropathy of the right lower extremity and left 
lower extremity, each effective April 19, 2002; and denied a 
compensable evaluation for incomplete right 
auriculoventricular block.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not complete a timely appeal of an August 
2000 rating decision denying service connection for 
peripheral neuropathy, and the decision became final.

3.  The veteran's application to reopen a claim for service 
connection for peripheral neuropathy was received April 19, 
2002.

4.  The competent medical evidence demonstrates that the 
veteran's incomplete right auriculoventricular block does not 
result in dyspnea, fatigue, angina, dizziness, or syncope; 
the most recent VA compensation examiner concluded that the 
veteran's cardiac condition was asymptomatic and productive 
of no functional limitations. 






CONCLUSIONS OF LAW

1.  An effective date earlier than April 19, 2002, for the 
grant of service connection for peripheral neuropathy of the 
right lower extremity is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

2.  An effective date earlier than April 19, 2002, for the 
grant of service connection for peripheral neuropathy of the 
left lower extremity is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

3.  A compensable evaluation for incomplete right 
auriculoventricular block is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7015 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As to the veteran's earlier effective date claims, the Board 
notes that an appeal of an effective date assigned for 
service connection involves the application of laws and 
regulations which provide that the date of receipt of the 
claim for service connection generally governs the effective 
date assigned.  Therefore, such an appeal often involves, as 
it does in this case, a purely legal question rather than a 
factual one, the only factual matter usually involved being 
the date that the claim was received.  In this case, that 
factual matter is not in dispute, and therefore there is no 
evidentiary development to be done here.  

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  VA will refrain 
from providing assistance in obtaining evidence for a claim 
if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The law, not the evidence, controls the outcome of this 
appeal (see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  
Taking these factors into consideration, further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the earlier 
effective date claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In addition, the Board observes that a recent opinion by VA 
General Counsel clarifies VA's duty to provide a claimant 
notice of the information and evidence necessary to 
substantiate a claim for an issue raised in a notice of 
disagreement.  The General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, VA is required by 
section 7105(d) to take proper action and issue a statement 
of the case if the disagreement is not resolved.  
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Congress has made it clear 
that the Board is bound in its decisions by the opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  

The Board finds that the VCAA does apply to the veteran's 
claim for a compensable evaluation for incomplete right 
bundle branch block, and that VA has fulfilled its duties to 
the veteran under the VCAA with respect to this claim.  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2002 rating decision and the 
December 2002 statement of the case (SOC) adequately informed 
him of the information and evidence needed to substantiate 
his claim.  The Board observes that the January 2003 SOC 
informed him of the VCAA and its implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  A June 2002 notice letter did not 
mention the VCAA by name but did inform the veteran of VA's 
duties under it.  Thus, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA records.  The veteran has not 
indicated that there are any additional post-service medical 
records available to substantiate his claim.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003).

Moreover, during the pendency of his claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has failed 
to identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent possible.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case, there has been no prejudice 
to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board is cognizant of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), wherein the Court recently 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain and there has been a complete 
review of all the evidence.  There is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background 

The veteran maintains that the effective date of the grants 
of service connection for his peripheral neuropathy of the 
right and left lower extremities should be July 18, 2000, 
stating that he noted these disabilities on a VA Form 21-4138 
on that date.  The veteran also maintains that the current 
noncompensable evaluation assigned for his incomplete right 
bundle branch block does not adequately reflect the severity 
of that disability.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

On a VA Form 21-4138, dated July 18, 2000 and received by VA 
later that month, the veteran stated that he wished to add 
several conditions, including peripheral neuropathy of both 
extremities, to a claim for service connection.  The RO 
denied service connection for peripheral neuropathy in an 
August 2000 rating decision.  The veteran was notified of the 
decision that same month and did not submit a notice of 
disagreement, and the decision became final.  38 U.S.C.A. §§ 
1110, 7105 (West 2002); 38 C.F.R. §§ 3.103, 20.1103 (2003).  
The notice letter to the veteran was not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran is presumed to have received this notification.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA).

The veteran submitted another VA Form 21-4138 in April 2002, 
on which he claimed that he had peripheral neuropathy due to 
exposure to Agent Orange.  He noted that this claim had been 
denied by an August 2000 rating decision, even though a 
September 1993 EMG report indicated suspicious findings of 
peripheral neuropathy.  The August 2002 rating decision did 
not address whether new and material evidence had been 
received, but simply granted service connection for 
peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity, each 
effective April 19, 2002.  The rating decision explained the 
effective date by noting that April 19, 2002 was the date of 
receipt of the veteran's claim.

Regarding medical records relevant to the veteran's claim for 
a compensable evaluation, the report of a June 2002 VA 
examination provides that the veteran's claims file and 
medical records were unavailable.  The veteran stated that on 
physical examination in 1982, he was told that he had 
blockage.  He had been asymptomatic and there had been no 
treatment recommended since then.  He denied chest pain, 
shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, 
history of congestive heart failure or limitations in his 
physical activities as related to his cardiac status.  The 
veteran had no history of peripheral vascular disease or 
cerebrovascular accident.  The report sets forth the 
veteran's current medications, which do not include any 
medication for incomplete right auriculoventricular block.  
On physical examination, the veteran's heart had regular rate 
and rhythm with no murmurs, gallops or rubs.  Peripheral 
pulses were 2+ bilaterally without bruits.  The pertinent 
diagnosis was abnormal stress test by history, asypmtomatic, 
without physical limitations.  

Legal Analysis

Earlier Effective Dates

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than April 
19, 2002, is not warranted for the grant of service 
connection for peripheral neuropathy of the right lower 
extremity, or for the grant of service connection for 
peripheral neuropathy of the left lower extremity.  The 
provisions of 38 C.F.R. § 3.400(q)(1)(ii) specifically 
provide that the effective date of an award of compensation, 
based on a claim reopened after final disallowance, will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  There is no evidence of record 
dated between the final August 2000 RO decision and the date 
of receipt of the veteran's April 19 , 2002 application to 
reopen that can be construed as an earlier formal or informal 
claim.  38 C.F.R. § 3.155.  Thus the Board finds that an 
effective date earlier than April 19, 2002 for the grant of 
service connection for peripheral neuropathy of the right 
lower extremity or the left lower extremity is not warranted.

The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  See also Brannon v. West, 
12 Vet. App. 32 (1998).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000), the RO granted the earliest effective date for 
grants of service connection for peripheral neuropathy of the 
right and left lower extremity that the law allows. 

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis, 
supra].  There is no interpretation of the facts of this case 
that will support a legal basis for an effective date earlier 
than April 19, 2002, for the grant of service connection for 
peripheral neuropathy of the right lower extremity or the 
grant of service connection for peripheral neuropathy of the 
left lower extremity.  Since the law is dispositive, the 
claims must be denied.  Sabonis, supra.

Compensable Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's incomplete right bundle branch block is 
evaluated as atrioventricular block.  According to 38 C.F.R. 
§ 4.104, Diagnostic Code 7015, atrioventricular block 
warrants a 10 percent evaluation when a workload of greater 
than 7 METS but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, requires 
continuous medication or a pacemaker.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for incomplete 
right bundle branch block.

The veteran has submitted no medical records showing that his 
service-connected incomplete right auriculoventricular block 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
The most recent VA compensation examiner concluded that the 
veteran's incomplete right auriculoventricular block was 
asymptomatic and productive of no functional limitations.  
The lack of outpatient treatment records indicates that his 
service-connected disability does not require medical 
attention.  The sole medical evidence dated during the appeal 
period, the June 2002 VA examination report, constitutes 
evidence against the veteran's claim.  The report indicates 
that the veteran did not take any medications for his 
incomplete right auriculoventricular block.  Physical 
examination resulted in no abnormal findings.  With the 
examiner's assessment of asymptomatic without physical 
limitations, it is apparent that the examiner concluded that 
a stress test to determine workload in METS was not 
indicated.  

The Board recognizes the veteran's own assertions.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as an assessment of 
the overall severity of the disability at issue.  Espiritu, 
supra.  Thus, his own contentions do not constitute competent 
medical evidence that his service-connected incomplete right 
auriculoventricular block warrants a compensable evaluation.  

In making this decision, the Board recognizes that the June 
2002 VA examination was conducted without benefit of a review 
of the veteran's claims file.  However, due to the particular 
circumstances of this case, the Board finds that as a 
practical matter the VA examiner's failure to review the 
veteran's claims file did not prejudice the veteran.  The 
medical history reported on the June 2002 VA examination 
report is consistent with the documented clinical history.  
The claims file contains no treatment records dated during 
the current rating period and, as noted above, there is no 
indication that the veteran has received any relevant 
treatment in recent years.  Thus, while the June 2002 VA 
examination did not include a review of the claims file, for 
the reasons noted above and because the examiner relied on an 
accurate history presented by the veteran, another 
examination that includes a review of the claims file is not 
warranted.  See VAOPGCPREC 20-95.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an effective date earlier than April 19, 2002, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to an effective date earlier than April 19, 2002, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to a compensable evaluation for incomplete right 
auriculoventricular block is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



